UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ROSLYN LA LIBERTE,                                      Case No.: 1:18-cv-05398-DLI-VMS

                                   Plaintiff,           NOTICE OF MOTION

                   - against -

JOY REID,

                                   Defendant.

       PLEASE TAKE NOTICE, that upon the Declaration of John H. Reichman, dated January

25, 2020, and the exhibits annexed thereto, and the Memorandum of Law in Support, dated January

25, 2020, defendant Joy Reid, by and through her undersigned counsel, will move this Court, at

the United States District Court for the Eastern District of New York, located at 225 Cadman Plaza

East, Brooklyn, New York 11201, at a date and time to be designated by this Court, for an Order:

(i) revoking the pro hac vice admission of plaintiff’s counsel L. Lin Wood; and (ii) granting such

other and further relief as is right and proper.

Dated: Montclair, New Jersey
       January 25, 2021

                                                JOHNREICHMANLAW LLC


                                                By:    s/ John Reichman
                                                    John H. Reichman
                                                    David Yeger, Of Counsel
                                                56 Oakwood Avenue
                                                Montclair, New Jersey 07043
                                                (917) 626-8025
                                                john@johnreichmanlaw.com
                                                david@yegeresq.com

                                                -and-

                                                GIBSON, DUNN & CRUTCHER LLP
                                                Theodore J. Boutrous Jr.
                                                Marcellus A. McRae

                                                   1
                                         Marissa Moshell
                                         333 S. Grand Avenue
                                         Los Angeles, California 90071
                                         (213) 229-7000
                                         TBoutrous@gibsondunn.com
                                         MMcRae@gibsondunn.com
                                         MMoshell@gibsondunn.com

                                         Attorneys for Defendant Joy Reid


To:   David M. Olasov
      Olasov LLP
      485 Madison Avenue, 7th Fl.
      New York, New York 10022
      (212) 588-0540
      dolasov@olasov.com

      -and-

      L. Lin Wood (Admitted Pro Hac Vice)
      L. Lin Wood, P.C.
      1180 West Peachtree Street, Ste. 2040
      Atlanta, Georgia 30309
      (404) 891-1402
      lwood@linwoodlaw.com

      Attorneys for Plaintiff




                                              2
